UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6861


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT NEAL, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:02-cr-01392-CMC-1)


Submitted:   January 10, 2011              Decided:   February 11, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Neal, Sr., Appellant Pro Se.       Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert Neal, Sr., appeals the district court’s order

denying his motion to compel the Government to file a Fed. R.

Crim. P. 35 motion.      We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.         United States v. Neal, No. 0:02-cr-

01392-CMC-1   (D.S.C.   Apr.   29,   2010).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                     2